[J-17-2021]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :         24 WAP 2020
                              :
             Appellee         :         Appeal from the Order of the Superior
                              :         Court entered 3/10/20 at No. 916 WDA
                              :         2019, affirming the order of the Court of
         v.                   :         Common Pleas of Allegheny County
                              :         entered 6/6/19 at No. CP-02-CR-0008971-
                                        2005
                              :
ALLEN BROWN,                  :
                              :
                                        SUBMITTED: January 21, 2021
             Appellant        :




                                   ORDER


PER CURIAM


      AND NOW, this 25th day of March, 2021, this appeal is dismissed as having

been improvidently granted.